Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claims recite a method for processing an SQL statement, including two determination steps that analyze the content of the SQL statement and, in response to the determination steps, a result of modifying the SQL statement by removing a sort operation. This is a mental process because it merely involves analyzing the current language in an SQL query and modifying the SQL query in response to the analysis. A human mind possessing the SQL query and knowing these rules could perform this analysis and result. 
This judicial exception is not integrated into a practical application because the claimed language does not improve the functioning of a computer or any technical field, does not use the judicial exception with a particular machine, and does not apply or use the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim includes no additional 
Dependent claims 2, 8, and 14 are directed towards clarifying the technical environment of the database. This does not integrate the mental process into a practical application nor provide additional elements to amount to significantly more than the judicial exception. 
Dependent claims 3-4, 9-10, and 15-16 are directed towards transforming data of the database. This does not integrate the mental process into a practical application nor provide additional elements to amount to significantly more than the judicial exception. 
Dependent claims 5-6, 11-12, and 17-18 are directed towards specific query language, which does not integrate the mental process into a practical application nor provide additional elements to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malkemus et al. (US Patent 5,619,692) in view of Weyerhaeuser et al. (US Pre-Grant Publication 2017/0139989).

As to claim 1, Malkemus teaches a computer-implemented method for processing a Structured Query Language (SQL) statement comprising a Relational OnLine Analytical Processing (ROLAP) sort operation, the method comprising: 
determining whether a … partitioning column of the SQL statement does not refer to database columns from a sort operation of the SQL statement (see 11:30-12:3. A query is received. Columns of the query do not refer to columns named in the sort operation); 
determining whether the … partitioning columns of the SQL statement are all referenced in the output of the SQL statement (see 11:30-12:3. The system determines whether the columns are all referenced and needed in an output); and 
responsive to determining the … partitioning column of the SQL statement does not refer to database columns from the sort operation of the SQL statement and to determining all of the … partitioning columns of the SQL statement are referenced in the output of the SQL statement, modifying the SQL statement by removing the ROLAP sort operation from the SQL statement to generate a modified SQL statement (see 11:30-12:3. The system determines that the ORDER BY clause is unnecessary. See 7:25-32 for another reference to removing redundant and unnecessary sort procedures).  
Malkemus does not teach: 
ROLAP partitioning columns; 
Weyerhaeuser teaches: 
ROLAP partitioning columns (see paragraph [0018]. Weyerhaeuser shows that tables may be stored in an OLAP index and are relational tables); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Malkemus by the teachings of Weyerhaeuser because both references are directed towards removing redundant query operations to increase optimization. Weyerhaeuser merely provides to Malkemus an additional type of data source to consider, notably, ROLAP partitions. 

As to claim 2, Malkemus as modified teaches the method of claim 1, wherein modifying the SQL statement further comprises processing the SQL statement as a row-major organized relational database statement (see Malkemus 1:18-35 and 11:30-12:3).  

As to claim 5, Malkemus as modified teaches the method of claim 1, wherein the sort operation of the SQL statement comprises an ORDER BY sort operation (see Malkemus 11:30-12:3).  

As to claim 6, Malkemus as modified teaches the method of claim 1, the output of the SQL statement comprises a SELECT output of the SQL statement (see Malkemus 11:30-12:3).

As to claim 7, Malkemus teaches a computer-implemented method for processing a Structured Query Language (SQL) statement comprising a Relational OnLine Analytical Processing (ROLAP) sort operation, the method comprising: 
determining whether a … partitioning row of the SQL statement does not refer to database rows from a sort operation of the SQL statement (see Malkemus 11:30-12:3. Row values may be used to partition the data objects); 
determining whether the … partitioning rows of the SQL statement are all referenced in the output of the SQL statement (see Malkemus 11:30-12:3); and 
responsive to determining the … partitioning row of the SQL statement does not refer to database rows from the sort operation of the SQL statement and to determining all of the ROLAP partitioning rows of the SQL statement are referenced in the output of the SQL statement, modifying the SQL statement by removing the ROLAP sort operation from the SQL statement to generate a modified SQL statement (see Malkemus 11:30-12:3).  
Malkemus does not teach: 
ROLAP partitioning columns 
Weyerhaeuser teaches: 
ROLAP partitioning columns (see paragraph [0018]. Weyerhaeuser shows that tables may be stored in an OLAP index and are relational tables); 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Malkemus by the teachings of Weyerhaeuser because both references are directed towards removing redundant query operations to increase optimization. Weyerhaeuser merely provides to Malkemus an additional type of data source to consider, notably, ROLAP partitions. 

As to claim 11, Malkemus as modified teaches method of claim 7, wherein the sort operation of the SQL statement comprises an ORDER BY sort operation (see Malkemus 11:30-12:3).  

As to claim 12, Malkemus as modified teaches method of claim 7, wherein the output of the SQL statement comprises a SELECT output of the SQL statement (see Malkemus 1:18-35 and 11:30-12:3).

As to claim 13, see the rejection of claim 1 above. 
As to claims 14, see the rejection of claim 2 above. 
As to claim 17, see the rejection of claim 5 above. 
As to claims 18, see the rejection of claim 6 above. 

Claims 3-4, 8-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Malkemus et al. (US Patent 5,619,692) in view of Weyerhaeuser et al. (US Pre-Grant Publication 2017/0139989), and further in view of Graefe (US Patent 6,298,342).  

As to claim 3, Malkemus teaches the method of claim 2. 
Malkemus does not clearly teach wherein processing the SQL statement as a row-major organized relational database statement comprises: 
consuming column-major organized database data; and 
simulating a virtual row-major organized database based on column-major database metadata information associated with the consumed column-major organized database data.  
Graefe teaches wherein processing the SQL statement as a row-major organized relational database statement comprises: 
consuming column-major organized database data (see 11:13-46. Column data may be organized into row-oriented data and vice versa); and 
simulating a virtual row-major organized database based on column-major database metadata information associated with the consumed column-major organized database data (see 11:13-46. Column data may be organized into row-oriented data).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Malkemus by the teachings of Graefe because Graefe provides the benefit of being able to reorganize data to optimize search queries. This will make querying in Malkemus more efficient.

As to claim 4, Malkemus as modified teaches the method of claim 3, further comprising: 
processing the virtual row-major organized database with a database optimizer engine to generate optimizer statistics (see Graefe 11:13-46); and 
processing the SQL statement based on the optimizer statistics (see Graefe 11:13-46).  

As to claim 8, Malkemus as modified teaches the method of claim 7. 
Malkemus as modified does not teach wherein modifying the SQL statement further comprises processing the SQL statement as a column-major organized relational database statement  
Graefe teaches wherein modifying the SQL statement further comprises processing the SQL statement as a column-major organized relational database statement (see 11:13-46. Database commands may change column oriented data into row oriented data, and vice versa). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Malkemus by the teachings of Graefe because Graefe provides the benefit of being able to reorganize data to optimize search queries. This will make querying in Malkemus more efficient.

As to claim 9, Malkemus as modified teaches the method of claim 8, wherein processing the SQL statement as a column- major organized relational database statement comprises: 
consuming row-major organized database data (see Graefe11:13-46); and 
simulating a virtual column-major organized database based on row-major database metadata information associated with the consumed row-major organized database data (see Graefe 11:13-46. Row data may be organized into column-oriented data).  
 
As to claim 10, Malkemus as modified teaches the method of claim 9, further comprising: 
processing the virtual column-major organized database with a database optimizer engine to generate optimizer statistics; and processing the SQL statement based on the optimizer statistics (see Graefe 11:13-46).  

As to claim 15, see the rejection of claim 3 above. 
As to claims 16, see the rejection of claim 4 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152